Action for personal injuries. Assuming without conceding that the trial justice did not abuse his discretion in forcing the case to trial in absence of trial counsel for the defendant, reversible error was committed on the part of the trial justice in limiting the issue to one of damages. Notwithstanding that no counsel representing the defendant participated in the trial, the court was réquired to submit the issue of defendant’s negligence and plaintiff’s freedom from contributory negligence. Judgment and order unanimously reversed and a new trial ordered, with costs to the appellant to abide the event. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Dore and Cohn, JJ.